Citation Nr: 1548209	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus. 

2.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity. 

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity. 

4.  Entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure or the service-connected type II diabetes mellitus.

5.  Entitlement to service connection for macular degeneration, claimed as due to in-service herbicide exposure.  

6.  Entitlement to service connection for status post cerebrovascular accident with right hemiparesis, to include as secondary to the service-connected type II diabetes mellitus. 

7.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).

8.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

9.  Entitlement to a compensable rating for bilateral hearing loss. 

10.  Entitlement to service connection for ischemic heart disease. 


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970, to include service in the Republic of Vietnam where he is presumed to have been exposed to herbicides.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing conducted by the undersigned in December 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

During the appeal period, the Veteran submitted a formal application for a TDIU where he indicated that the service-connected disabilities on appeal preclude employability.  See a November 2014, VA Form 21-8940.  Accordingly, the issue of entitlement to a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to an increased rating for type II diabetes mellitus is addressed in the following decision.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the December 2014 hearing and in a signed statement received in May 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to a rating in excess of 20 percent for Type II diabetes mellitus. 



CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal for the issue of entitlement to a rating in excess of 20 percent for type II diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, during the December 2014 hearing and in a statement received by VA in May 2015, the Veteran indicated that he wanted to withdraw his appeal for a rating in excess of 20 percent for type II diabetes mellitus.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter on appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 20 percent for type II diabetes mellitus is dismissed.


REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.
I.  VA Examinations

	A.  Peripheral Neuropathy 

During the December 2014 hearing, the Veteran testified that his peripheral neuropathy of the right lower extremity and right upper extremity had increased in severity since his September 2011 VA examination.  See December 2014 Hearing Tr. at 5.  Accordingly, because the most recent VA examination does not reflect the current severity of the Veteran's peripheral neuropathy, he should be afforded another examination.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v. Gober, 10 Vet. App. 400 (1997).

	B.  Hypertension

During the December 2014 hearing, the Veteran argued that his hypertension may be the result of his in-service exposure to herbicides.  See December 2014 Hearing Tr. at 6.  In this capacity, the Board observes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 (2006 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to herbicides and hypertension.  Thus, based on the Veteran's diagnosis of hypertension, his presumed herbicide exposure, and the 2006 Update, a medical opinion as to a potential nexus is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

	C.  Macular Degeneration

The Veteran contends that he has macular degeneration as a result of his in-service exposure to herbicides.  See December 2014 Hearing Tr. at 15.  In support of his claim, he submitted a medical treatise article titled: Effects of Dioxin on Vascular Endothelial Growth Factor Production in the Retina Associated with Choroidal Neovascularization.  The study addresses the relationship between dioxins and a dioxin-like compound contained in cigarette smoke and age-related macular degeneration.  To the extent that the article suggests that dioxins exacerbate the choroidal neovascularization form of age-related macular degeneration, the Board finds that a medical opinion regarding a potential nexus is needed.  See Manlincon, supra.

	D.  Cerebrovascular Accident

During the hearing, the Veteran's representative argued that the medical opinion contained in the May 2012 VA examination report is inadequate.  See December 2014 Hearing Tr. at 6.  Upon review, the Board agrees and finds that a new opinion is required.  Specifically, while the May 2012 VA examiner stated that the Veteran's stroke was not aggravated by the Veteran's service-connected diabetes because the onset of these disabilities coincided, the examiner did not address whether the Veteran's cerebrovascular accident residuals have since been aggravated by the service-connected diabetes mellitus.  As such, an addendum medical opinion is required.  

II.  TDIU 

With regard to the issue of entitlement to a TDIU, the Board finds that, insofar as the grant of a TDIU hinges upon whether the Veteran meets specific schedular rating criteria, this issue is inextricably intertwined with the question of whether the Veteran is entitled to (1) an initial rating in excess of 30 percent for peripheral neuropathy of the right upper extremity, (2) an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, and (3) service connection for hypertension, macular degeneration, and/or status post cerebrovascular accident with right hemiparesis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, a decision on the Veteran's claim of entitlement to a TDIU is deferred pending the adjudication of these claims. 

III.  VA Treatment Records

As the Veteran's claims are being remanded, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Currently, the claims file contains treatment records from the VA Miami Healthcare system dated from February 2009 to July 2014.
IV.  Statement of the Case

In a September 2014 rating decision, the RO denied the Veteran's claims of entitlement to service connection for ischemic heart disease and increased ratings for tinnitus and bilateral hearing loss.  In a December 2014 statement, the Veteran indicated his disagreement with this decision. 

When there has been an initial RO adjudication of a claim and a timely filed Notice of Disagreement (see 38 C.F.R. §§ 20.201, 20.302(a)), thereby initiating the appellate process, the claimant is entitled to receive a fully responsive Statement of the Case.  A Statement of the Case addressing the Veteran's claims has not yet been issued and a remand is therefore necessary.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues remaining on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested in any outstanding records of VA medical treatment (generated after the last treatment notes of record, to include records from the VA Miami Healthcare system dated after July 2014).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing the action requested in item (1), schedule the Veteran for a VA examination to determine the current nature, extent, and severity of the Veteran's service-connected right upper extremity neuropathy and right lower extremity neuropathy.  The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should comment on whether there is complete, severe incomplete, moderate incomplete, or mild incomplete paralysis of the radial nerve, as set forth in Diagnostic Code 8614.  The examiner should also comment on whether there is complete, severe incomplete, moderately-severe incomplete, moderate incomplete, or mild incomplete paralysis of the sciatic nerve, as set forth in Diagnostic Code 8620.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the action requested in item (1), schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hypertension.  The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the following: 

(a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed hypertension had its clinical onset during service or is due to an event or incident during active service, to include the Veteran's presumed exposure to herbicides?

(b) If the answer to (a) is "No," is it at least as likely as not (50 percent probability or greater) that the diagnosed hypertension is proximately due to or the result of his service-connected type II diabetes mellitus? 

(c) If the answer to (b) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected type II diabetes mellitus aggravated the Veteran's hypertension?  In this special context, "aggravation" has occurred when it has been medically determined that the Veteran's hypertension has undergone an identifiable permanent increase in severity that was proximately due to or the result of his service-connected type II diabetes mellitus.  

In providing the above opinions, the examiner is asked to consider the latest findings from the National Academies of the Sciences updates to Agent Orange, which concluded that there is "limited or suggestive" evidence of an association between exposure to herbicides and hypertension.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the action requested in item (1), schedule the Veteran for a VA examination to determine the nature and etiology of his claimed macular degeneration.  The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's macular degeneration had causal origins in service or is otherwise related to the Veteran's active duty service, to include his presumed in-service exposure to herbicides. 

The examiner should comment on the medical treatise article the Veteran submitted in May 2015, titled: Effects of Dioxin on Vascular Endothelial Growth Factor Production in the Retina Associated with Choroidal Neovascularization.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the action requested in item (1), schedule the Veteran for a VA examination to determine the nature and etiology of his claimed cerebrovascular accident and related residuals.  The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the cerebrovascular accident and any related residuals are proximately due to or the result of the Veteran's service-connected type II diabetes mellitus?  

(b) If the answer to (a) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected type II diabetes mellitus aggravated his cerebrovascular accident and related residuals?  In this special context, "aggravation" has occurred when it has been medically determined that the Veteran's cerebrovascular accident and related residuals have undergone an identifiable permanent increase in severity that was proximately due to or the result of his service-connected type II diabetes mellitus.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  The AOJ should furnish the Veteran with a Statement of the Case pertaining to the issues of: (i) entitlement to an initial rating in excess of 10 percent for tinnitus; (ii) entitlement to a compensable rating for bilateral hearing loss; and (iii) entitlement to service connection for ischemic heart disease.  These issues should be returned to the Board only if an appeal is timely perfected.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


